 


109 HR 4865 IH: AMERICA Act of 2006: A Modest Effort to Read and Instill the Constitution Again
U.S. House of Representatives
2006-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4865 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2006 
Mr. Conaway introduced the following bill; which was referred to the Committee on House Administration
 
A BILL 
To require every Senator and Representative in, and Delegate and Resident Commissioner to, the Congress to obtain copies of the Constitution of the United States of America and distribute them to their staff and require that they all read such document. 
 
 
1.Short titleThis Act may be cited as the AMERICA Act of 2006: A Modest Effort to Read and Instill the Constitution Again. 
2.Sense of CongressIt is the sense of Congress that since we, as Members of Congress, swear to uphold the Constitution of the United States, write laws regarding the powers granted to the Government, and propose constitutional amendments, we should be required to read this important document including its amendments. 
3.Distribution and reading of the ConstitutionWithin 90 days after the date of enactment of this Act and during each session of Congress thereafter, every Member of Congress shall obtain copies of the Constitution of the United States of America, including all amendments thereto, read such document, and distribute such document to their personal, committee, and subcommittee staff and require that each such staffer read such document in its entirety at least once during each session of Congress in which they serve or are so employed after such date. 
4.Reporting requirementEvery Member of Congress and their personal, committee, and subcommittee staff are required to report in writing to the Committee on House Administration of the House of Representatives or the Committee on Rules and Administration of the Senate, as applicable, the date on which they complete their annual reading of the Constitution. Each such committee shall publish on its website the list of the Members of its body who have satisfied their requirement. 
5.DefinitionAs used in this Act, the term Member of Congress refers to a Senator or Representative in, or a Delegate or Resident Commissioner to, the Congress.  
 
